I fully agree with the main opinion in holding that the charge of the circuit Judge was erroneous, but I do not think it is sufficient to warrant a reversal of the judgment, for the following reasons:
The action was brought for damages alleging loss to the plaintiff by reason of the fact that his electric lights were cut off, and also upon the ground of failure of the defendant to restore the lights upon payment of the light bill. I can find no evidence of loss or damage by reason of the fact that the lights were cut off nor can I find any showing that the defendant did not have the right to discontinue the service. *Page 207 
The lights were cut off only about two and a half hours during the morning and early afternoon, and there is no evidence to show that the lights would have been used during that time even if they had not been cut off. The entire testimony was directed to the damage sustained by the plaintiff because the defendant failed to restore the service after the light bills had been paid. The charge of the circuit Judge was such that, if the jury had followed it, there would have been a verdict for the defendant. In fact, a verdict for the defendant might readily have been directed by the Court after he made the charge which was erroneous; there being no testimony to show damage arising from the two and a half hours during which the lights were cut off. Under these conditions, the jury evidently disregarded this erroneous charge of the Judge, and based their verdict upon the failure to restore the service after the light bills were paid. This is the only basis upon which a verdict for the plaintiff could have been rendered.
I admit that the charge was erroneous, but I cannot see where it was prejudicial to the plaintiff.
In the recent case of Williams v. Metropolitan Life InsuranceCo. (S.C.), 176 S.E., 340, not yet reported [in State report], Chief Justice Blease says: "It is not necessary that exceptions, alleging error in the charge to the jury, be considered, for, under our view, if the instructions were erroneous, ... they would not have affected the verdict for actual damages."
MR. JUSTICE BONHAM concurs. *Page 208